Name: Commission Regulation (EC) No 1046/2001 of 30 May 2001 adopting exceptional support measures for the markets in pigmeat and veal in the Netherlands
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  animal product;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|32001R1046Commission Regulation (EC) No 1046/2001 of 30 May 2001 adopting exceptional support measures for the markets in pigmeat and veal in the Netherlands Official Journal L 145 , 31/05/2001 P. 0031 - 0034Commission Regulation (EC) No 1046/2001of 30 May 2001adopting exceptional support measures for the markets in pigmeat and veal in the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Articles 20 and 22, second paragraph thereof,Having regard to Council Regulation (EEC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3), and in particular Articles 39 and 41 thereof,Whereas:(1) Because of the outbreak of foot and mouth disease in certain production regions in the Netherlands, protection and surveillance zones have been established by the Dutch authorities pursuant to Article 9 of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(4), as last amended by the Act of Accession of Austria, Finland and Sweden. Consequently, in these zones the trade in calves and pigs is temporarily prohibited.(2) Restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the pigmeat and veal markets in the Netherlands. Exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas.(3) With the aim of preventing a further spread of the disease, the pigs and calves produced in the said zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption, in accordance with the provisions laid down in Article 3 of Council Directive 90/667/EEC(5), amended by Directive 92/118/EEC(6).(4) It is likely that the swift and effective implementation of the exceptional support measures will come up against problems of capacity in the rendering plants which are to process the live animals. It should accordingly be made possible to store the slaughtered animals in cold stores and the conditions of surveillance and inspection to be met during such operations should be specified.(5) It is appropriate to grant an aid for the delivery to the competent authorities of fattened pigs, piglets and calves coming from the affected zones.(6) It is certain that the veterinary and trading restrictions will continue for several months; it is therefore reasonable and justified to interrupt the production of piglets by banning the insemination of sows, thus avoiding the need to slaughter piglets in a few months' time, and reducing the pig density and thus the risk of future spread of the disease.(7) It is appropriate to introduce such a ban on insemination for producers who deliver piglets into the present support scheme. The producers must keep non-covered sows on their holding until the ban is lifted and they may recommence the production of piglets. It is therefore justified to offset the costs incurred in maintaining those sows by means of aid granted for each months of the period in which the ban on insemination applies.(8) The competent Dutch authorities must adopt the necessary measures to enable that aid to be granted, whilst using, as regards the lodging of applications, inspection measures and penalties, the provisions of Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes(7), as last amended by Regulation (EC) No 2721/2000(8) by analogy.(9) In view of the extent of the disease and, in particular, of its duration, and consequently of the magnitude of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Community and the Member State concerned.(10) Provisions should be made for the Dutch authorities to adopt all necessary control and surveillance measures and to inform the Commission accordingly.(11) The restrictions on the free movement of pigs and calves have been operative for several weeks in the zones in question, provoking a substantial increase in the weight of the animals and consequently leading to an intolerable situation where the welfare of the animals is concerned. The retroactive application of this Regulation from 27 April 2001 is therefore justified.(12) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Pigmeat, Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. From 27 April 2001 producers may benefit, on request, from an aid granted by the competent Dutch authorities for the delivery of fattened pigs falling under CN code 0103 92 19 weighing 80 kilograms or more on average per batch.2. From 27 April 2001 producers may benefit, on request, from an aid granted by the competent Dutch authorities for the delivery to them of piglets falling under CN code 0103 91 10. By derogation to the provisions of the combined nomenclature, the weight of the piglets may be higher than 50 kilograms, but not more than 60 kilograms on average per batch. Only piglets can be delivered which are not fattened in a closed circuit holding or which can not be used by a closed circuit holding for its own purpose.3. From 27 April 2001 producers may benefit, on request, from an aid granted by the competent Dutch authorities for the delivery to them of calves under 12 months of age falling under CN code 0102 90.Article 2Only live animals raised in the protection and surveillance zones located within the administrative regions listed in Annex I to this Regulation can be delivered, provided that the veterinary provisions laid down by the Dutch authorities apply in the zones on the day the animals are delivered, that the animals are not vaccinated against foot and mouth disease, and on the condition that on the day of delivery the transport of animals from the farm to the slaughterhouse pursuant to the conditions laid down in Article 9(2) and (3) of Directive 85/511/EEC is not permitted.Article 3On the day they are delivered, the animals shall be weighed and killed in such a way as to prevent the disease from spreading.They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11, 1506 00 00 and 2301 10 00, in accordance with the provisions laid down in Article 3 of Council Directive 90/667/EEC.However, the animals may be transported to a slaughterhouse where they shall be slaughtered immediately and may be stored in a cold store prior to transport to the rendering plant. Slaughter and storage must be carried out in accordance with Annex II hereto.These operations shall be carried out under the permanent supervision of the competent Dutch authorities.Article 41. The aid for fattened pigs provided for in Article 1(1), at farm gate, shall be EUR 113 per 100 kilograms live weight on average per batch.For fattened pigs weighing more than 120 kilograms on average per batch, the aid cannot be higher than the aid fixed for fattening pigs weighing 120 kilograms on average per batch.2. The aid for piglets provided for in Article 1(2), at farm gate shall be EUR 20 per head plus EUR 0,95 per kilogram live weight on average per batch per animal.For piglets weighing more then 25 kilograms on average per batch, the aid cannot be higher than the aid fixed for piglets weighing 25 kilograms on average per batch.3. The aid for calves provided for in Article 1(3), at farm gate, shall be EUR 200 per 100 kilograms live weight. For calves weighing more than 260 kilograms on average per batch, the aid cannot be higher than the aid fixed for calves weighing 260 kilograms on average per batch.Article 51. Producers who benefit from the aid for piglets provided for in Article 1(2) are subject as regards their sows, to the ban on insemination introduced by the Dutch authorities for those producers. They may benefit, on request, from aid granted by the competent Dutch authorities for sows on their holding which are subject to this ban.2. The aid shall be EUR 35 per sow per month. It shall be granted for eligible sows kept on the applicant's holding throughout the duration of the ban on insemination and for four months following the lifting of the ban.Each sow shall remain uncovered for a period at least as long as the ban on insemination. The number of months for which the aid is granted shall be equal to the duration of the ban on insemination. The aid may be paid out after the end of the period mentioned in the first subparagraph at the earliest.3. The Dutch authorities shall adopt all necessary measures to apply the aid referred to in paragraph 1, in particular provisions relating to the definition of eligible animals and their identification.As regards the lodging of applications, inspection measures and penalties, Article 5, Article 6(1), (3) and (4) and the first subparagraph of Article 6(5), Articles 7a first and second paragraph, Article 7b, Article 8, Article 10(2), (3) and (5), Article 10b, Article 10e first paragraph and Articles 11 and 14 of Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes shall apply.However, in the event of force majeure as referred to Article 10(4) and application of the natural circumstances clause referred to in Article 10(5) of the said Regulation, the aid shall be granted only for the period in which the eligible sow was kept on the holding.4. Producers may receive on request, an advanced payment on the aid, limited to 80 % of the amount provided for in paragraph 2, calculated for two months. The Dutch authorities shall take the necessary measures to ensure the recovery of advanced payments unduly granted.Article 6Fifty percent of the expenditure on the aids provided for in this Regulation shall be covered by the Community budget, under the condition that the payment of the aid provided for in Article 1 is executed and declared before 15 October 2001. Any payment of the aid provided for in Article 1 after this date is not eligible for Community financing.However, the total Community financial contribution must not exceed EUR 80 million.Article 7The competent Dutch authorities shall adopt all measures necessary to ensure compliance with the provisions of this Regulation and in particular with Article 2 thereof. They shall inform the Commission accordingly as soon as possible.Article 8The competent Dutch authorities shall send the Commission each Wednesday the following information concerning the previous week:- number and total weight of fattened pigs delivered,- number and total weight of piglets delivered,- number and total weight of calves delivered,- number of sows falling under the insemination ban.Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 27 April 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 315, 26.11.1985, p. 11.(5) OJ L 363, 27.12.1990, p. 51.(6) OJ L 62, 15.3.1993, p. 49.(7) OJ L 391, 31.12.1992, p. 36.(8) OJ L 314, 14.12.2000, p. 8.ANNEX IThe protection and surveillance zones Oene, Kootwijkerbroek, Ee and Anjum as laid down in the Annex of the Dutch Regulation "Regeling verbodsbepalingen aangewezen toezichtsgebieden mond- en klauwzeer 2001" in its version of 27 April 2001.ANNEX II1. The controls currently laid down are to apply to the transport of the animals from the farm and their slaughter. On the day of delivery, the animals are to be weighed by load and slaughtered in a slaughterhouse.2. The animals are to be slaughtered and the blood and offal discarded. The latter are to be transported immediately and separately from the slaughterhouse to the rendering plant. Transport must take place in sealed lorries, which are to be weighed on departure from the slaughterhouse and on arrival at the rendering plant.3. Carcass and half-carcases may be cut into several parts in order to allow an orderly storage. Each part is to be sprayed with a denaturing product (methylene blue) to ensure that the meat is not used for human consumption.4. Slaughter, transport to cold stores, freezing and storage, including removal from storage and transport to the rendering plant, are to be carried out under the permanent supervision of the competent Dutch authorities.5. Transport from the slaughterhouse to the cold store is to take place in lorries sealed and disinfected under the permanent supervision of the competent authorities.The lorries are to be weighed both empty and loaded, at the slaughterhouse and at the cold store.6. Storage is to take place in cold store compartments closed and sealed by the competent Dutch authorities. No other products can be stored in the same compartments.7. As soon as capacity becomes available at the rendering plant, the carcases, half-carcases or cuts are to be transported to the latter. This is to take place in lorries sealed under the permanent supervision of the competent Dutch authorities or on their behalf. The lorries are to be weighed both empty and loaded, at the cold store and the rendering plant.8. By way of derogation form the provisions referred to in point 2, the blood and offal may be stored in a refrigerated warehouse or other storage place before its transport to the rendering plant subject to compliance with the transport rules referred to in point 2 and recording of entries into and exits from those places.